internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom corp plr-111422-98 date sep parent purchaser purchaser sub sub sub sub sub sub sub sub sub sub sub plr-111422-98 sub sub sub sub sub sub date a date b month c month d month e business h business business j business k b i plr-111422-98 l i o l e f o a l dear we respond to your date request for rulings on certain federal_income_tax consequences of a proposed series of transactions summary of facts publicly traded parent is the common parent of a consolidated_group the parent group parent wholly owns sub sub wholly owns sub and sub wholly owns sub before the sales described below parent wholly owned sub sub wholly owned sub sub and sub and sub wholly owned sub sub which wholly owned sub sub sub sub and sub sub also owned percent of sub sub owns the remaining percent while with the parent group sub sub sub and sub conducted business h sub and subs through conducted business i and subs and conducted business j sub through subsidiaries other than sub conducts business k completed transactions i on date a parent group sold to purchaser for dollars in cash and m dollars in notes the notes the stock of sub and sub certain business h assets of sub all the business k operations and related assets sale sub received the notes in exchange for the stock of sub ii on date b in a separate transaction parent sold through sub the stock of sub and sub to purchaser for approximately n dollars in cash sale connection with sale parent and purchaser elected under sec_338 of the internal_revenue_code for each of the acquired corporations including the subsidiaries of sub in plr-111422-98 sub realized net_proceeds of approximately o dollars after taking into account expenses_incurred on sale the net_proceeds sub deposited the net_proceeds in two segregated accounts apart from its general corporate funds and apart from the proceeds of sale the segregated proceeds the segregated proceeds were invested in readily marketable_securities until distributed as described below iii under a plan_of_liquidation adopted before date b sub distributed p dollars and its sub stock to sub iv in month c sub distributed to sub sub distributed to sub and sub distributed to parent approximately q dollars of the segregated proceeds these funds were immediately deposited in a third segregated account and invested in readily marketable_securities v in month d sub distributed to sub and sub distributed to sub the p dollars received from sub the notes and the remaining segregated proceeds vi in month e sub distributed to parent the p dollars received from sub the notes and the segregated proceeds not distributed in month c proposed transactions as soon as practical following receipt of this ruling letter parent will undertake the following transactions vii sub will distribute the stock of sub to sub viii sub will distribute the stock of sub to parent ix parent will liquidate or merge sub into parent in a transaction intended to qualify under sec_332 x parent will adopt a plan of partial_liquidation under which it wiil distribute at least percent of the net_proceeds to its shareholders the distribution or distributions may be pro_rata or may be implemented through one or more redemptions the redemption or redemptions will be implemented through a merger a separate agreement with one or more shareholders a self-tender offer or some combination thereof plr-111422-98 representations parent makes the following representations concerning transactions vii through x above a the net_proceeds are not attributable to an expansion reserve that is no longer needed a mere decline in or loss of business a mere decrease in need for working_capital the sale of a business that is nominal in relation to the entire business of parent or a business operated at a loss that acquired assets from another business of parent b all distributions of net_proceeds will be made during the taxable_year in which the plan of partial_liquidation is adopted or in the succeeding taxable_year c before the time of distribution parent will not reinvest the segregated proceeds in parent’s continuing business the amount of net_proceeds to be distributed pursuant to the pian of partial_liquidation will not include any gain realized on temporary investments and will be reduced by any loss realized on such investments d the assets sold were actively used in business and were not passive investment or substituted assets e there are no declared but unpaid dividends on the stock to be redeemed and there will be no declared but unpaid dividends on the stock redeemed before the distribution f there is no plan or intention to completely liquidate parent g parent has no plan or intention to reenter business or to expand its continuing business operations other than through normal internal growth and acquisitions consistent with prior practice that would be financed through the cash_flow generated from the normal course of business general corporate funds which will not include the net_proceeds distributed as described in this letter and or through bank financing arrangements h the partial_liquidation will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the business or assets of parent if persons holding more than percent in value of parent stock also hold more than percent in value of the stock in recipient for this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 plr-111422-98 i no part of the segregated proceeds to be distributed by parent in step x above will be received by a‘shareholder of parent as a debtor creditor employee or some capacity other than as a shareholder of parent j under the sales contract for sale neither parent nor any shareholder officer director or employee of parent has received or will receive any consideration for entering into a covenant_not_to_compete in connection with sale k there will be no outstanding warrants options convertible securities shareholder agreements to purchase stock or rights of first refusal if and when parent makes a pro_rata distribution of net_proceeds to its shareholders l parent does not have more than one class of stock outstanding m at least percent of the net_proceeds will be distributed under the plan of partial_liquidation n as a result of sale parent's gross revenues number of employees and net fair_market_value of its assets each was reduced by over percent as measured immediately before date b rulings based solely on the information submitted and the representations set forth above we rule as follows provided i parent and purchaser have made a valid sec_338 election for all of the subsidiaries involved in sale and ii sec_332 applies to the liquidation of sub the distribution described in step x above will be treated as a distribution in partial fiquidation under sec_302 provided the distribution is made in the taxable_year in which the plan is adopted or in the next succeeding year sec_1 a of the income_tax regulations the maximum amount considered distributed in partial_liquidation will equal the net_proceeds net_proceeds will not include i any assets received by parent attributable to indebtedness canceled upon the liquidation of sub rev_rul c b or ii any earned or accrued investment earnings on the temporary investment of the segregated proceeds rev_rul c b further net_proceeds will be reduced by any loss on the temporary investments rev_rul c b plr-111422-98 amounts distributed in excess of those specified in ruling above may be treated as distributions of property under sec_301 and sec_316 caveats no opinion is expressed as to the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any condition existing at the time of or effect resulting from the transaction that is not specifically covered by the above rulings treatment of i transactions i through ix above or ii amounts properly allocable to covenants not to compete in particular no opinion is expressed about the tax procedural statements this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of the taxpayer involved for the taxable_year in which the transaction covered by this letter is consummated sincerely yours
